EXAMINER COMMENT

Information Disclosure Statement

The reference cited on the applicant’s IDS filed 02/03/2021 with cite number 3 under the header of Foreign Patent Documents has been lined through because it includes an incorrect Foreign Document Number. Specifically, the reference is listed as “3166328” but the reference should be “3166329.” Therefore, the incorrect citation has been lined through on the IDS and the correct citation has been included on form PTO-892. A copy of the foreign patent has been included with this action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KEITH RUDZINSKI whose telephone number is (571)272-2171.  The examiner can normally be reached on Monday through Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached at (571) 272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911